Title: To Thomas Jefferson from Thomas Mann Randolph, 10 June 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Dear Sir,
             Albemarle June 10. 1803.
          
          My intentions of communicating to you immediately the issue of the election was defeated by the uncertainty and perplexity in which it closed. I would not write, I thought first, untill the return was made, and then not before I could certainly inform you whether the District had decided for itself or whether it had sent forward two men for the House of Representatives to take choice of one. I cannot indeed yet say that the latter will certainly take place but I conclude it will from every account I receive. Not my friends alone but many indifferent persons of information on that subject assure me, my poll will bear the most rigid scrutiny, and my majority will increase upon it. So I believe. Besides I have the fullest confidence I shall succeed in seting aside all the votes of the second and third day in Amherst because they were illegal in time, the law being very explicit with respect to time and declaring very expressly that unless from certain causes mentioned the voters cannot come to give their suffrage or their number is too great to be gone through in one day then shall be a determination the first day. Now neither of these cases occured, as you know, in the Amherst election but a peculiar case was produced by Artifice and I fully believe, by force in part, which the law by using the expression “cannot be polled” in the place of may not or shall not plainly excludes and refuses to acknowledge as ground for an adjournment of the election. Very manifest is the wisdom of those who passed this law, for in the first place besides considering that natural causes might prevent the voters from assembling generally on the day appointed they reflected that many counties or Districts might be too large for all the suffrages they contained to be taken in one day and foresaw too that Candidates in despair could make use of persuasion or perhaps force to keep the voters back from the poll books or otherwise retard the progress of polling that time might be obtained for the employment of undue influence or improper means. That wisdom therefore provided expressly for the first case here mentioned & used an expression with regard to the second which provided as fully for it but at the same time excluded the third the artificial case; for, granting an indulgence in case a thing cannot be done does not grant it in case that thing may not be done or shall not be done from unlawfull hindrance or connivance of some of the concerned or whatever cause when it can be proven that it could have been done.
        